Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/22/20. Claims 1-15 are pending in this application.
Information Disclosure Statement
The information disclosure statements filed on 06/22/20 and 10/05/22 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. §102 as being unpatentable over Nagamoto (US 20170109607 A1).
Regarding claim 1, Nagamoto discloses a wafer observation apparatus that observes a wafer of a semiconductor device, the wafer observation apparatus comprising:
a scanning electron microscope (see para [0027]);
a control unit (see para [0046] disclosing 902);
a storage unit (905); and
a calculation unit 904, wherein
the control unit includes a wafer observation unit that controls the scanning electron microscope to observe the wafer of the semiconductor device, and an image acquisition unit that acquires a wafer image observed by the wafer observation unit (see 902, para [0046] and fig 9),
the storage unit includes an image storage unit that stores the wafer image acquired by the image acquisition unit and a template image (see para [0046] and fig 9, disclosing 905/908 storing image data), and a recipe storage unit that stores a wafer alignment recipe including a matching success and failure determination threshold value, an image processing parameter set, and a use priority associated with the template image (see para [0046] disclosing storage of recipe and other parameters), and
the calculation unit includes a recipe reading unit that reads the template image stored in the image storage unit and the wafer alignment recipe stored in the recipe storage unit (see para [0046] and [0048] disclosing electron calculation machine that reads recipes from 908 and 905), a recipe update necessity determination unit that determines update necessity of the wafer alignment recipe stored in the recipe storage unit, and a recipe updating unit that updates the wafer alignment recipe based on a determination result in the recipe update necessity determination unit (see para [0046] disclosing 911 creates pattern data, which serves as a template in matching, on the basis of the cut-out design data (layout data). The process content in the matching process section 921 is the same as that described using FIG. 3. Design data, recipe information, image information, gauging results, and the like, are stored in a memory 908).
Regarding claim 2, Nagamoto discloses the wafer observation apparatus according to claim 1, wherein the calculation unit further includes an update item selection unit that selects an item to be updated among the template image (see para [0027] disclosing machine learning), the matching success and failure determination threshold value (see para [0030] disclosing threshold), or the image processing parameter set included in the wafer alignment recipe (see para [0031] disclosing alignment recipe).
Regarding claim 3, Nagamoto discloses the wafer observation apparatus according to claim 2, wherein the recipe updating unit further includes:
an alignment mark image generation unit that acquires a peripheral image based on the wafer image acquired by the image acquisition unit using at least one of a wafer installation error that occurs when installing the wafer on the stage, a stage movement error, or input information from a user and generates an alignment mark image based on the acquired peripheral image (see para [0029] and [0030] disclosing alignment image and image shift);
a non-alignment mark image generation unit that generates an image of a location other than the alignment mark as a non-alignment mark image in the peripheral image acquired by the alignment mark image generation unit (see para [0029] disclosing alignment background image); and
a similarity distribution calculation unit that calculates an alignment mark similarity distribution by using the template image and the alignment mark image, and calculates a non-alignment mark similarity distribution using the template image and the non-alignment mark image (see para [0030] disclosing similarity closeness).
Regarding claim 4, Nagamoto discloses the wafer observation apparatus according to claim 3, wherein the recipe updating unit further includes:
a template image adding unit that adds the alignment mark image as the template image to the wafer alignment recipe (see para [0036] disclosing multiple template assimilation likelihood by combining a reference candidate and a single template);
an image processing parameter set determination unit that determines a suitable image processing parameter set (see para [0030] disclosing matching candidate selection);
a matching success and failure determination threshold value determination unit that determines a suitable success and failure determination threshold value (see para [0030] disclosing matching candidates based on threshold); and
a use priority updating unit that updates a use priority associated with the template image in the wafer alignment recipe (see para [0030] disclosing scoring an assimilation likelihood at this matching position (shift amount) may be output as a score.).
Regarding claim 5, Nagamoto discloses the wafer observation apparatus according to claim 4, wherein the recipe update necessity determination unit further includes a similarity distribution separability determination unit, and determines the update necessity of the wafer alignment recipe based on a determination result by the similarity distribution separability determination unit (see para [0030] disclosing an assimilation likelihood at this matching position (shift amount) may be output as a score.), the similarity distribution separability determination unit being configured to determine whether the alignment mark similarity distribution and the non-alignment mark similarity distribution can be separated using the alignment mark similarity distribution and the non-alignment mark similarity distribution calculated by the similarity distribution calculation unit and the matching success and failure threshold value determined by the matching success and failure determination threshold value determination unit (see para [0030] disclosing threshold value or greater, and subsequently selects a solution from the picked candidates using a predetermined method, is another example. For example, as a selection method in this instance, a matching position candidate that is close to a central coordinate of an image may be picked as a solution. In a case in which the highest assimilation likelihood attained using a process using the threshold value, is the threshold value or smaller).
Regarding claim 6, Nagamoto discloses the wafer observation apparatus according to claim 4, wherein the recipe update necessity determination unit determines the update necessity of the wafer alignment recipe stored in the recipe storage unit using a wafer observation result by the wafer observation unit (see fig 27 disclosing 107, the signal is stored in an image memory 115 within an arithmetic processing device 114, and an image process that depends on the object, and an identification process that uses machine learning, are performed by an arithmetic processing section 116).
Regarding claim 7, Nagamoto discloses the wafer observation apparatus according to claim 5, wherein the update item selection unit includes: a template image update necessity determination  unit that determines update necessity of the template image included in the wafer alignment recipe stored in the recipe storage unit (see paras [0028]-[0030]);
a matching success and failure determination threshold value update necessity determination unit that determines update necessity of the matching success and failure determination threshold value included in the wafer alignment recipe stored in the recipe storage unit (see para [0042] disclosing match success); and
an image processing parameter set update necessity determination unit that determines update necessity of the image processing parameter set included in the wafer alignment recipe stored in the recipe storage unit (see para [0030] disclosing image generation ala para [0047]).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 are rejected under 35 U.S.C. §103 as being unpatentable over Nagamoto and further in view of Kondo (US20190266713 A1).
Regarding claim 8, Nagamoto discloses a wafer observation method of observing a wafer of a semiconductor device using a wafer observation apparatus that observes the wafer, the wafer observation method comprising: 
an image acquisition step of acquiring a wafer image (see para [0044] target retrieval); 
a recipe reading step of reading a wafer alignment recipe including a template image, and
a matching success and failure determination threshold value, an image processing parameter set, and a use priority associated with the template image (see para [0044] and para [0030] discussion of threshold parameter’’); 
a wafer alignment execution step of calculating a rotation angle and a position deviation amount of the wafer with respect to a stage of the wafer observation apparatus using the wafer alignment recipe read in the recipe reading step (see para [0029] describing the adjustments to align the target with template); 
a wafer observation step of observing the wafer (see para [0042] describing observation);
a recipe update necessity determination step of determining update necessity of the wafer alignment recipe (see fig 5a describing the updating determination); and
a recipe updating step of updating the wafer alignment recipe based on a determination result in the recipe update necessity determination step(see fig 5a describing the updating).
And Kondo further discloses calculating a rotation angle and a position deviation amount of the wafer with respect to a stage of the wafer observation apparatus using the wafer alignment recipe (see paras [0075] and [0076] disclosing using a recipe corresponding to adjusting for rotation angle of image).
 Nagamoto and Kondo are in the same or similar fields of endeavor. It would have been obvious to combine Nagamoto and Kondo. Nagamoto and Kondo may be combined by aligning wafer images of Nagamoto with the alignment angle methodology of Kondo.  One having ordinary skill in the art would be motivated to combine Nagamoto and Kondo in order to produce higher yield in producing wafers see para [0002] of Kondo.
Regarding claim 9, Nagamoto and Kondo disclose the wafer observation method according to claim 8, further comprising: an update item selection step of selecting one or more items to be updated among the template image, the matching success and failure determination threshold value (see para [0030] disclosing threshold values), or the image processing parameter set included in the wafer alignment recipe (see para [0031]).
Regarding claim 10, Nagamoto and Kondo discloses the wafer observation method according to claim 9, further comprising:
an alignment mark image generation step of acquiring a peripheral image based on the image of the wafer acquired in the image acquisition step using at least one of a wafer installation error that occurs when installing the wafer on the stage, a stage movement error (see para [0030] and [0031] disclosing matching fails), or input information from a user and generates an alignment mark image based on the acquired peripheral image (see para [0029] disclosing alignment marks);
a non-alignment mark image generation step of generating an image of a location other than the alignment mark as a non-alignment mark image in the peripheral image acquired in the alignment mark image generation step (see fig 8 and para [0044]); and
a similarity distribution calculation step of calculating an alignment mark similarity distribution using the template image andthe alignment mark image and calculating a non-alignment mark similarity distribution using the template image and the non-alignment mark image (see para [0028] and [0030] disclosing alignment score).



Allowable Subject Matter
Claims 11- 15 recite allowable subject matter. In particular, the cited art do not disclose a template image adding step of adding the alignment mark image as the template image to the wafer alignment recipe; an image processing parameter set determination step of determining a suitable image processing parameter set; a matching success and failure determination threshold value determination step of determining a suitable success and failure determination threshold value; and a use priority updating step of updating a use priority associated with the template image in the wafer alignment recipe, as recited in claim 11. Claims 12-15 depend from claim 11 and are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813